       Case: 1:17-md-02804 Doc #: 3671 Filed: 03/31/21 1 of 3. PageID #: 510646




                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                                       MDL No. 2804


                                           TRANSFER ORDER


        Before the Panel: * Plaintiffs in three actions move under Panel Rule 7.1 to vacate the
orders conditionally transferring their respective actions, which are listed on Schedule A, to MDL
No. 2804. Various responding defendants 1 oppose the motions.

        After considering the arguments of counsel, we find these actions involve common
questions of fact with the actions previously transferred to MDL No. 2804, and that transfer under
28 U.S.C. § 1407 will serve the convenience of the parties and witnesses and promote the just and
efficient conduct of the litigation. Moreover, transfer is warranted for the reasons set forth in our
order directing centralization. In that order, we held that the Northern District of Ohio was an
appropriate Section 1407 forum for actions sharing factual questions regarding the allegedly
improper marketing and distribution of various prescription opiate medications into states, cities,
and towns across the country. See In re Nat’l Prescription Opiate Litig., 290 F. Supp.3d 1375,
1378-79 (J.P.M.L. 2017). Despite some variances among the actions before us, all share a factual
core with the MDL actions: the manufacturer and distributor defendants’ alleged knowledge of
and conduct regarding the diversion of these prescription opiates, as well as the manufacturers’
allegedly improper marketing of the drugs. See id. All actions therefore fall within the MDL’s
ambit.

        Plaintiffs move to vacate their respective conditional transfer orders, principally by arguing
that federal jurisdiction is lacking over their cases. Several plaintiffs also request that the
respective transferor courts be allowed to rule on their motions to remand to state court. We are
not persuaded by these arguments. The Panel has held that such jurisdictional objections generally

*
    Judge Catherine D. Perry did not participate in the decision of this matter.
1
  Amerisourcebergen Corporation, Amerisourcebergen Drug Corporation, Cardinal Health, Inc.,
McKesson Corp. (collectively, distributor defendants); Watson Laboratories, Inc.; Actavis LLC;
Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Teva Pharmaceutical Industries Ltd.; Teva
Pharmaceuticals USA, Inc.; Cephalon, Inc.; Endo Health Solutions Inc.; Endo Pharmaceuticals
Inc.; Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Janssen
Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen
Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and
Johnson & Johnson (collectively, manufacturer defendants).
     Case: 1:17-md-02804 Doc #: 3671 Filed: 03/31/21 2 of 3. PageID #: 510647

                                                    -2-


do not present an impediment to transfer. 2 See, e.g., In re: Prudential Ins. Co. of Am. Sales
Practices Litig., 170 F. Supp. 2d 1346, 1347 (J.P.M.L. 2001) (“[R]emand motions can be presented
to and decided by the transferee judge.”).

         Plaintiffs also argue that including their actions in this large MDL will cause them
inconvenience and delay the progress of their actions, including the resolution of their remand
motions. Given the undisputed factual overlap with the MDL proceedings, transfer is justified to
facilitate the efficient conduct of the litigation as a whole. See In re Watson Fentanyl Patch Prods.
Liab. Litig., 883 F. Supp. 2d 1350, 1351-52 (J.P.M.L. 2012) (“[W]e look to the overall convenience
of the parties and witnesses, not just those of a single plaintiff or defendant in isolation.”).

        IT IS THEREFORE ORDERED that the actions listed on Schedule A are transferred to the
Northern District of Ohio and, with the consent of that court, assigned to the Honorable Dan A.
Polster for inclusion in the coordinated or consolidated pretrial proceedings.


                                       PANEL ON MULTIDISTRICT LITIGATION



                                        ______________________________________________
                                                    Karen K. Caldwell
                                                          Chair

                                      Nathaniel M. Gorton            Matthew F. Kennelly
                                      David C. Norton                Roger T. Benitez
                                      Dale A. Kimball




2
  Moreover, under Panel Rule 2.1(d), the pendency of a conditional transfer order does not limit
the pretrial jurisdiction of the court in which the subject action is pending. Between the date a
remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
generally has adequate time to rule on a remand motion if it chooses to do so.
   Case: 1:17-md-02804 Doc #: 3671 Filed: 03/31/21 3 of 3. PageID #: 510648




IN RE: NATIONAL PRESCRIPTION OPIATE LITIGATION                   MDL No. 2804


                                          SCHEDULE A

           Eastern District of Missouri

     ST. CLAIR COUNTY, MISSOURI v. ALLERGAN PLC, ET AL., C.A. No. 4:20-01641

           Western District of Oklahoma

     CITY OF ALTUS v. CEPHALON, INC., ET AL., C.A. No. 5:20-01180
     CITY OF STILLWATER v. CEPHALON, INC., ET AL., C.A. No. 5:20-01269
